Title: To Benjamin Franklin from John Foxcroft, 21 February 1769
From: Foxcroft, John
To: Franklin, Benjamin


Dear Sir
Williamsbg. Febry 21st. 1769
Immediately on my receiving your favour by the Genl. Gage Captain Kemble (enclosing me Mr. Todds Letter Signifying to me that their Lordships had been pleased to grant me leave of absence for a few Months) I set out for this Colony, in order to put the Riders on such a footing that no stopages might happen during my absence, which I think I have Effectually done; and at the same time, have by this new Regulation, Saved near One Hundred Pounds per Annum to the Revenue, in the Riding work between this place and Annapolis, a perticular Account of which I shall lay before you when we meet. You have my Dear Sir laid me under an additional obligation in the part you have taken in obtaining me leave to visit my Native Country for the last time, if it please God I arrive safe, and am bless’d with a sight of an Aged Parent which I have not seen for upwards of Sixteen Years I can quit England and spend the Remainder of my Days in America very happily.
I am a good deal Uneasy at present on finding by Mr. Todds Letter of Novr. 2d. which I received from Philada. by the last Post that I have fallen under the Displeasure of our Honoured Masters, occasion’d by my writing to Mr. Colden at New York that I could not agree to the Packett’s sailing before Her usual Day, and that if She was dispatch’d it must be at his own perrill. It was certainly an Errour of Judgement in me, and the good of the Revenue was the sole motive of my writing that Letter to Mr. Colden. I got Mr. Coldens Letter (giving an Account that the Genl. had order’d the Packet to Sail on Monday Morning) on Saturday Night a little after Eleven o Clock on Sunday Morning I had many Applications from different Merchants that the Packet might not Sail untill Her usual Day, which as well as I can remember was about Eight or Ten Days to it—and on my having recourse to the Secretarys Letter to us of the 12th. of March 1763 I thought and so did one or two of your Friends that the Genl. had nothing to do with the Packets in time of Peace; and I was very sure that not one Letter, could possibly go by Her from the Southard of New York; was She to sail agreeable to the Generals orders.
I hope my Dear Friend that you will be able to prevent any disagreable consequences taking place from this unfortunate mistake and that if you are apprehensive of such a thing, that you would give my Brother timely Information that He may use his Intrest with His Friends on the Occasion. Perhaps I may be able on my coming over to set the Matter in a fairer light to their Lordships than it stands at present.
I had a Letter from Philada. by the last post your Family was well, I shall set out on my return in a few Days, and purpose embarking from philada. or New York the begining of April. I am and ever shall be my Dear Friend yours most affectionately
John Foxcroft
To Ben: Franklin Esqr.
